Citation Nr: 1009123	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  04-22 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether compensation should be withheld for service-connected 
low back disability on account of the Veteran's receipt of 
separation pay.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran served on active duty from February 1965 to 
February 1969 and from August 1975 to January 1987; and he 
served in the United States Army Reserves (Army Reserves) 
from July 1990 to March 1999, with periods of active duty for 
training (ACDUTRA) during that time.

This matter is before the Department of Veterans Affairs (VA) 
Board of Veterans' Appeals (Board) on remand from a November 
2009 Order of the United States Court of Appeals for Veterans 
Claims (Court).  By that Order the Court granted a November 
2009 Joint Motion (Joint Motion) by the Veteran and Secretary 
of VA (the parties) for Partial Vacatur and Remand.  Thereby, 
the Court vacated an October 2008 Board decision that had 
denied the Veteran's claim with respect to the issue of 
whether compensation should be withheld for service-connected 
back disability due to the Veteran's receipt of separation 
pay; and the Court remanded that matter on appeal back to the 
Board for actions consistent with the Joint Motion of the 
parties.  

The parties also agreed to let stand other determinations of 
the Board in its October 2008 decision, and from an earlier 
Board decision of May 2007.  As indicated in footnote 1 of 
the Joint Motion, the parties did not wish to disturb the 
Board's decision regarding: the grant of service connection 
for hearing loss; that portion of the Board's decision 
regarding the propriety of the recoupment of compensation 
arising from the grant of service-connected and compensation 
for  PTSD and tinnitus.  The parties also agreed that as the 
service-connected scars were non-compensable, any claim with 
respect to recoupment associated with scars was moot.

Previously, this matter came before the Board on appeal from 
a September 2003 rating decision of the VA Regional Office 
(RO) in Columbia, South Carolina, issued by the RO in 
Montgomery, Alabama.  In that decision the RO granted service 
connection for PTSD, tinnitus, and bilateral hearing loss, 
and assigned these disabilities disability ratings of 30, 10, 
and zero percent (a noncompensable disability rating), 
respectively.  The RO also increased the assigned disability 
rating for the Veteran's service-connected back disability 
from zero to 20 percent; and continued a noncompensable 
disability rating for scars, residuals of shrapnel wounds of 
the thighs and left forearm.  The RO also denied a claim for 
service connection for nasal congestion.

In a September 2003 letter notifying the Veteran of this 
rating decision, the RO also notified the Veteran that 
compensation arising from compensable disability ratings 
awarded in that decision would be withheld until the 
readjustment payment he had received on separation from his 
second period of service was paid back.  The Veteran appealed 
as to the respective ratings assigned for the bilateral 
hearing loss, back disability, and scars; and as to the 
decision to withhold compensation payments until the 
readjustment payment received on separation was paid back.

In his May 2004 substantive appeal, the Veteran requested a 
hearing before a Veterans Law Judge at the RO.  In an April 
2007 Written Brief Presentation, however, his representative 
notified the RO that the Veteran decided to withdraw his 
request for a hearing.  See 38 C.F.R. § 20.704(d) (2009).  

In a May 2007 decision, the Board denied claims for an 
increased disability rating for the Veteran's service-
connected chronic low back strain, and for a compensable 
initial disability rating for bilateral hearing loss.  In 
that decision the Board also remanded for additional 
development the issue of whether compensation should be 
withheld due to the Veteran's prior receipt of separation 
pay.  

In an October 2008 decision, the Board denied the Veteran's 
claim regarding the issue of whether compensation should be 
withheld due to the Veteran's receipt of separation pay.  The 
Veteran then appealed that decision to the Court, which on 
motion of the parties in November 2009, granted the Joint 
Motion for Partial Vacatur and Remand now before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

A remand to the RO is necessary for the following reasons.  
In the Joint Motion adopted by the Court, the parties agreed 
that partial vacatur and remand were required because the 
Board in its October 2008 decision failed to provide a 
sufficient statement of reasons or bases for its decision.  

Specifically, the parties agreed that in the Board's October 
2008 decision, the Board:  (1) failed to consider and/or 
discuss whether the back disability attributable to his 
subsequent period of service (after the period of service 
(ending in January 1987) for which he received separation 
pay) constituted a disability distinct from that incurred in 
the periods of service prior to the Veteran's receipt of 
readjustment pay; and (2) appeared to have misapplied 
38 U.S.C.A. § 1111 and/or 1153.

First, as background, the Veteran served a period of active 
duty from February 1965 to February 1969; then served a 
second period of active duty from August 1975 to January 
1987.  Thereafter, he served in the Army Reserves from July 
1990 to March 1999, which included periods of active duty for 
training (ACDUTRA).   

At the end of his second period of active duty service, the 
Veteran received a readjustment payment in the amount of 
$30,000.00.  Subsequently, in February 1987, the RO granted 
service connection for chronic low back pain; and for scars, 
residuals of shrapnel wounds.  The RO assigned noncompensable 
disability ratings for each. 

After the second period of active service ending in January 
1987, the Veteran entered the Army Reserves in 1990.  The 
Veteran contends that while in the Army Reserves he re-
injured his back during a period of ACDUTRA in 1993, which 
was after his second period of service.  

Again, in the September 2003 rating decision that is the 
subject of this appeal, the RO granted service connection 
for: PTSD at a 30 percent disability rating, tinnitus at a 10 
percent disability rating, and bilateral hearing loss at a 
noncompensable disability rating.  Also, the RO increased the 
disability rating for the service-connected back disability 
from zero to 20 percent, and continued the noncompensable 
disability rating for scars, residuals of shrapnel wounds.  

In the letter notifying the Veteran of the September 2003 
rating decision, the RO also notified him that VA would be 
withholding his disability compensation due for the 
compensable ratings until his readjustment pay had been paid 
back.  This would of course be accomplished by withholding 
the accrued amounts of disability compensation due until the 
accrued amount equaled the amount of the readjustment payment 
he had received previously, $30,000.00.  

Recoupment of separation pay from a veteran's VA disability 
compensation is required by Congress under 10 U.S.C.A. § 
1174(h)(2); which states that a member who has received 
separation pay under this section, or severance pay or 
readjustment pay under any other provision of law, based on 
service in the armed forces shall not be deprived, by reason 
of his receipt of such separation pay, severance pay, or 
readjustment pay, of any disability compensation to which he 
is entitled under the laws administered by VA, but there 
shall be deducted from that disability compensation an amount 
equal to the total amount of separation pay, severance pay, 
and readjustment pay received.

The relevant rule dispositive of the claim on appeal is 38 
C.F.R. § 3.700(a)(2)(iv) (2009).  Under that regulation, 
compensation payable for service-connected disability 
incurred or aggravated in a subsequent period of service will 
not be reduced for the purpose of offsetting readjustment pay 
for a prior period of service.  38 C.F.R. § 3.700(a)(2)(iv).

In essence the Veteran argues the following.  At the end of 
his second period of active service he received readjustment 
pay due to disability incurred during that period, including 
back disability for which the RO awarded service connection 
and a noncompensable rating in a February 1987 rating 
decision.  Subsequently, he reinjured his back in 1993 while 
in the Army Reserves during a period of ACDUTRA, resulting in 
back disability for which the RO granted a 20 percent 
disability rating in the September 2003 rating decision.  

He further argues that the chronic condition of his back 
after the 1993 injury and subsequent surgery in 1994 
constitutes a service-connected disability incurred or 
aggravated in a subsequent period of service.  Thereby, he 
argues that compensation payable for service-connected low 
back disability incurred or aggravated during subsequent 
service after 1987 should not be reduced for the purpose of 
offsetting readjustment pay granted for the prior period of 
service ending in 1987.  

Implicitly, and as agreed to by the parties, the 
determinative question is whether the nature of any back 
disability at the end of the second period of service, as 
compared to the nature of any back disability after the 1993 
back injury, constitutes "two distinct entities," as 
opposed to being the same disability or being related to the 
same incident in service.  See page three of the Joint 
Motion.  A remand to the RO for an appropriate examination 
and opinion on this matter is necessary as ordered below.

On completion of the ordered development at the RO, and if 
thereafter the case is returned to the Board, the Board will 
then address the parties' criticism that in its October 2008 
decision the Board failed to provide a sufficient statement 
of reasons or bases in its decision, and apparently 
misapplied 38 U.S.C.A. § 1111 and/or 1153.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he provide information as to the dates of 
any treatment received for his back 
symptomatology since the last VA 
examination conducted in August 2003. 

Request the Veteran to furnish signed 
authorizations for the release to the VA 
of private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records (not already 
in the claims folder) from all sources 
should be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private treatment records 
are not successful, inform the Veteran of 
the nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R § 3.159 
(2009).  

2.  Thereafter, schedule the Veteran for 
VA orthopedic/neurological examination of 
his chronic low back condition by an 
appropriate specialist. 

All studies deemed appropriate in the 
medical opinion of the examiner should be 
performed, and all findings should be set 
forth in detail.  The claims file should 
be made available to the examiner, who 
should review the entire claims folder in 
conjunction with this examination.  This 
fact should be so indicated in the 
examination report.  The examiner should 
comment on the evidentiary basis for any 
opinion provided.  If the examiner 
determines that it is not feasible to 
respond to any of the inquiries below, the 
examiner should explain why it is not 
feasible to respond.

The examiner should review the evidence 
and examine the Veteran performing all 
necessary studies.  The examiner should 
elicit from the Veteran a narrative of his 
history of relevant back symptoms during 
his period of active service ending in 
January 1987, and thereafter to include 
changes in symptoms since his 1993 back 
injury.   

After review of the record and the 
Veteran's report of symptoms, and 
examination of the Veteran, the examiner 
should provide a medical opinion as to 
whether there is a probability of 50 
percent or greater (is at least as likely 
as not) that any low back chronic 
symptomatology present after, and 
resulting from the 1993 injury and 
subsequent surgery in 1994, constitutes a 
separate distinct back disability, 
separate from the back disability that was 
present before the 1993 back injury and 
etiologically related to the period of 
service ending in January 1987.  

In other words, is there any low back 
disability that began or was permanently 
worsened as a result of the 1993 low back 
injury and/or subsequent surgery in 1994, 
which is a separate and distinct 
disability from the disability for which 
the RO granted service connection in 
February 1987?  Or, in the alternative, 
does the low back symptomatology present 
since the 1993 back injury constitute 
merely a worsening of the same disability 
preexisting the 1993 back injury.

If the examiner finds there is present a 
chronic low back disorder that is separate 
and distinct from the low back disability 
preexisting the 1993 back injury, then the 
examiner should opine as to whether the 
more recent separate and distinct low back 
disorder is either proximately due to, the 
result of, or permanently worsened by, the 
low back disability preexisting the 1993 
back injury.
 
3.  After completion of the requested 
examination, the RO should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this remand.  If any report is deficient 
in any manner, it should be returned to 
the examiner.

4.  Conduct any additional development 
deemed appropriate by the RO.

5.  Thereafter, the RO/AMC should 
readjudicate the claim on appeal.  If the 
Veteran's claim is not granted, issue the 
Veteran and his representative a 
supplemental statement of the case on the 
claim.  Allow an appropriate period of 
time for the Veteran and his 
representative to respond.  Thereafter, 
return the case to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


